DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-16 allowed.
Regarding claims 1, 6 and 12, Hiramatsu US 2015/0379573 teaches an information processing method of an information processing apparatus (POS terminal 10 paragraph 0025) configured to receive a plurality of print information for printing receipts (printer 17 under control of CPU 11 of POS terminal 10 prints receipts (paragraph 0031) and to extract, from text data included in the print information, a pair of an item name and an item value corresponding to the item name (sales information request section 512 extracts (paragraph 0107).
Hiramatsu fails to teach: storing a first extraction script group including a plurality of extraction scripts, the extraction script including an extraction condition under which the pair is extracted; 
generating, based on at least one of a position and an attribute of the text data included in the print information, a new extraction condition under which the pair is extracted; 

It is inherent that all dependent claims are allowed for depending on allowable independent.

Conclusion
Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
August 14, 2021
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675